Order entered July 17, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00813-CV

 IN RE TEXAS HEALTH RESOURCES AND TRUMBULL INSURANCE COMPANY,
                             Relators

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 15-02252

                                             ORDER
        Before the Court is relators’ petition for writ of mandamus. The Court requests that real

parties in interest and respondent file their responses to the petition, if any, on or before July 28,

2015.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE